 

 

Exhibit 10.4

Burlington Stores, Inc.

2013 Omnibus Incentive Plan

Stock Option Award Notice

[Name of Optionee]


You have been awarded a stock option to purchase shares of common stock of
Burlington Stores, Inc., a Delaware corporation (the “Company”), pursuant to the
terms and conditions of the Burlington Stores, Inc. 2013 Omnibus Incentive Plan
(the “Plan”) and the Stock Option Agreement (together with this Award Notice,
the “Agreement”).  The Stock Option Agreement is attached hereto.  Capitalized
terms not defined herein shall have the meanings specified in the Plan or the
Agreement.

Option:

You have been awarded a Non-Qualified Stock Option to purchase from the Company
[insert number] shares of Common Stock, par value $0.0001 per share (the “Common
Stock”), subject to adjustment as provided in Section 6.2 of the Agreement.

Option Date:

[____________________, _____]

Exercise Price:

$[______________] per share, subject to adjustment as provided in Section 6.2 of
the Agreement.

Vesting Schedule:

Except as otherwise provided in the Plan, the Agreement or any other agreement
between the Company or any of its Subsidiaries and Optionee, the Option shall
vest in [__]% annual increments on each of the [__________] anniversaries of the
Option Date (each, a “Vesting Date”), if, and only if, you are, and have been,
continuously employed by the Company or any of its Subsidiaries from the date of
this Agreement through and including the applicable Vesting Date.

Expiration Date:

Except to the extent earlier terminated pursuant to Section 2.2 of the Agreement
or earlier exercised pursuant to Section 2.3 of the Agreement, the Option shall
terminate at 5:00 p.m., U.S. Eastern time, on the tenth anniversary of the
Option Date.  

****

BURLINGTON STORES, INC.

 

By:    ______________________________

          Name:  

          Title:    

Acknowledgment, Acceptance and Agreement:

By accepting this grant on the Company’s stock plan administrator’s website, I
hereby accept the Option granted to me and acknowledge and agree to be bound by
the terms and conditions of this Award Notice, the Agreement and the Plan.

__________________________________

Participant Name

__________________________________                Date_______________________________

Signature

 

 

--------------------------------------------------------------------------------

 

Burlington Stores, Inc.
2013 Omnibus Incentive Plan

Stock Option Agreement

Burlington Stores, Inc., a Delaware corporation (the “Company”), hereby grants
to the individual (the “Optionee”) named in the stock option award notice
attached hereto (the “Award Notice”) as of the date set forth in the Award
Notice (the “Option Date”), pursuant to the provisions of the Burlington Stores,
Inc. 2013 Omnibus Incentive Plan (the “Plan”), an option to purchase from the
Company the number of shares of the Company’s Common Stock, par value $0.0001
per share (“Common Stock”), set forth in the Award Notice at the price per share
set forth in the Award Notice (the “Exercise Price”) (the “Option”), upon and
subject to the restrictions, terms and conditions set forth in the Award Notice,
the Plan and this agreement (the “Agreement”).  Capitalized terms not defined
herein shall have the meanings specified in the Plan.

1.Option Subject to Acceptance of Agreement.  The Option shall be null and void
unless Optionee electronically accepts this Agreement within Optionee’s stock
plan account with the Company’s stock plan administrator according to the
procedures then in effect (or, if permitted by the Company, accepts this
Agreement by executing the Award Notice in the space provided therefor and
returning an original execution copy of the Award Notice to the Company).  

2.Time and Manner of Exercise of Option.

2.1.Maximum Term of Option.  In no event may the Option be exercised, in whole
or in part, after the expiration date set forth in the Award Notice (the
“Expiration Date”).

2.2.Vesting and Exercise of Option.  The Option shall become vested and
exercisable in accordance with the Vesting Schedule set forth in the Award
Notice.  The Option shall be vested and exercisable following a termination of
Optionee’s employment according to the following terms and conditions:  

(a)Termination of Employment due to Death or Disability.  If Optionee’s
employment with the Company and its Subsidiaries terminates by reason of
Optionee’s death or Disability, then in either such case the unvested portion of
the Option shall become fully vested as of the date of termination and the
vested Option may thereafter be exercised by Optionee or Optionee’s executor,
administrator, or the person or persons to whom the Option is transferred by
will or the applicable laws of descent and distribution (the “Legal
Representative”) until and including the earlier to occur of (i) the date which
is 180 days after the date of termination of employment and (ii) the Expiration
Date.  For purposes of this Agreement, “Disability” shall mean that the Optionee
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months.    

(b)Termination due to a Reduction in Force or Retirement.  Except as provided
for in Section 2.2(c)¸ if Optionee’s employment with the Company and its
Subsidiaries is terminated (i) by the Company or its Subsidiaries due to a
reduction in force, as determined by

 

--------------------------------------------------------------------------------

 

the Committee in its sole and absolute discretion (provided that Optionee has
not committed an act constituting grounds for a termination for Cause) or (ii)
by Optionee due to Retirement (as defined below), then in either such case the
unvested portion of the Option shall vest on a prorated basis, with such
proration determined by (x) multiplying the number of shares of Common Stock
subject to the Option on the Option Date by a fraction, the numerator of which
is the number of days that have occurred since the Option Date through the date
of the Optionee’s termination of employment in accordance with this Section
2.2(b) and the denominator of which is the total number of days between the
Option Date and the last Vesting Date set forth on the Award Notice reduced by
(y) the number of shares subject to the Option that vested prior to the
Optionee’s termination of employment, and the vested Option may thereafter be
exercised by Optionee or  Optionee’s Legal Representative until and including
the earlier to occur of (A) the date which is 180 days after the date of
termination of employment and (B) the Expiration Date.  For purposes of this
Agreement, “Retirement” shall mean Optionee’s resignation from the Company and
its Subsidiaries occurring on or after Optionee attaining age 60 with at least
ten continuous years of service to the Company and its Subsidiaries; provided,
however, if the Company has grounds to terminate the employment of Optionee for
Cause, then Optionee shall not be eligible for the vesting provisions or
post-termination exercise period set forth in this Section 2.2(b).  The portion
of the Option that does not become vested in accordance with this Section 2.2(b)
shall terminate immediately upon such termination of employment.

(c)Change in Control Qualifying Termination.  If Optionee’s employment with the
Company and its Subsidiaries terminates due to a Change in Control Qualifying
Termination, then the unvested portion of the Option shall become fully vested
as of the date of termination of employment, and the vested Option may
thereafter be exercised by Optionee or Optionee’s Legal Representative until and
including the earlier to occur of (i) the date which is 180 days after the date
of termination of employment and (ii) the Expiration Date.   Except as otherwise
provided in any other agreement between the Company or any of its Subsidiaries
and Optionee, a Change in Control Qualifying Termination means (x) if Optionee
is a party to an employment agreement with the Company or one of its
Subsidiaries or are subject to the Burlington Stores, Inc. Executive Severance
Plan (the “Severance Plan”) on the Option Date, then a termination of Optionee’s
employment by the Company or a Subsidiary without Cause or resignation by
Optionee for Good Reason within the two year period immediately following a
Change in Control or (y) if Optionee is not a party to an employment agreement
with the Company or one of its Subsidiaries or subject to the Severance Plan on
the Option Date, then a termination of Optionee’s employment by the Company or a
Subsidiary without Cause within the one year period immediately following a
Change in Control. Notwithstanding anything in this Agreement or in the Plan to
the contrary, for purposes of this Agreement, (A) in the case of clause (x) of
the preceding sentence, if Optionee is a party to an employment agreement with
the Company or one of its Subsidiaries on the Option Date, “Cause” and “Good
Reason” shall have the meanings provided in the terms of such employment
agreement and if Optionee is not a party to an employment agreement with the
Company or one of its Subsidiaries on the Option Date, “Cause” and “Good Reason”
shall have the meanings provided in the terms of the Severance Plan, as in
effect on the Option Date and (B) in the case of clause (y) of the preceding
sentence, “Cause” shall have the meaning provided in the Plan.

(d)Termination for Cause.  If (i) Optionee’s employment with the Company and its
Subsidiaries terminates by reason of the termination of Optionee’s employment by
the

 

--------------------------------------------------------------------------------

 

Company or its Subsidiaries for Cause or (ii) Optionee breaches any
non-competition obligation Optionee has to the Company or any of its
Subsidiaries under any agreement, then the Option, whether or not vested, shall
terminate immediately upon such termination of employment.

(e)Termination for any other Reason.  If Optionee’s employment with the Company
and its Subsidiaries is terminated by the Company or Optionee for any reason
other than as specified in Sections 2.2(a)–(d), then the Option, to the extent
vested on the effective date of such termination of employment, may thereafter
be exercised by Optionee or Optionee’s Legal Representative until and including
the earlier to occur of (i) the date which is 180 days after the date of such
termination of employment and (ii) the Expiration Date.

2.3.Method of Exercise.  Subject to the limitations set forth in this Agreement,
the Option, to the extent vested, may be exercised by Optionee (a) by delivering
to the Company an exercise notice in the form prescribed by the Company
specifying the number of whole shares of Common Stock to be purchased and by
accompanying such notice with payment therefor in full (or by arranging for such
payment to the Company’s satisfaction) either (i) in cash, (ii) by authorizing
the Company to withhold whole shares of Common Stock which would otherwise be
delivered having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the amount necessary to satisfy such obligation, (iii) except
as may be prohibited by applicable law, in cash by a broker-dealer acceptable to
the Company to whom Optionee has submitted an irrevocable notice of exercise or
(iv) by a combination of (i) and (ii), and (b) by executing such documents as
the Company may reasonably request.  Any fraction of a share of Common Stock
which would be required to pay such purchase price shall be disregarded and the
remaining amount due shall be paid in cash by Optionee.  No share of Common
Stock shall be issued or delivered until the full purchase price therefor and
any withholding taxes thereon, as described in Section 6.1, have been paid.

2.4.Termination of Option.  In no event may the Option be exercised after it
terminates as set forth in this Section 2.4.  The Option shall terminate, to the
extent not earlier terminated pursuant to Section 2.2 or exercised pursuant to
Section 2.3, on the Expiration Date.  Upon the termination of the Option, the
Option and all rights hereunder shall immediately become null and void.

3.Non-Compete, Non-Solicitation; Confidentiality.  

3.1.Non-Compete.  In further consideration of the Option granted to Optionee
hereunder, Optionee acknowledges and agrees that during the course of Optionee’s
employment with the Company and its Subsidiaries, Optionee shall become
familiar, and during Optionee’s employment with the predecessors of the Company
and its Subsidiaries, Optionee has become familiar, with the Company’s and its
Subsidiaries’ trade secrets and with other confidential information and that
Optionee’s services have been and shall be of special, unique and extraordinary
value to the Company and its Subsidiaries, and therefore, Optionee agrees that,
during his or her employment with the Company and its Subsidiaries and, if
Optionee’s employment with the Company and its Subsidiaries terminates for any
reason, for a period of one year thereafter (the “Non-Compete Period”), Optionee
shall not directly or indirectly (whether as an owner, partner, shareholder,
agent, officer, director, employee, independent contractor, consultant or
otherwise) own any interest in, operate, invest in, manage, control, participate
in,

 

--------------------------------------------------------------------------------

 

consult with, render services for (alone or in association with any person or
entity), in any manner engage in any business activity on behalf of a Competing
Business within any geographical area in which the Company or its Subsidiaries
currently operates or plans to operate.  Nothing herein shall prohibit Optionee
from being a passive owner of not more than 2% of the outstanding stock of any
class of a corporation which is publicly traded, so long as Optionee has no
active participation in the business of such corporation.  For purposes of this
paragraph, “Competing Business” means each of the following entities, together
with their respective subsidiaries, affiliates, successors and assigns:  Macy’s,
Inc., the TJX Companies, Inc. and Ross Stores, Inc.

3.2.Non-Solicitation.  During the Non-Compete Period, Optionee shall not,
directly or indirectly, and shall ensure that any person or entity controlled by
Optionee does not, (a) induce or attempt to induce any employee of the Company
or any Subsidiary to leave the employ of the Company or such Subsidiary, or in
any way interfere with the relationship between the Company or any Subsidiary
and any employee thereof, (b) hire, directly or through another person, any
person (whether or not solicited) who was an employee of the Company or any
Subsidiary at any time within the one year period before Optionee’s termination
from employment, (c) induce or attempt to induce any customer, supplier,
licensee, licensor, franchisee or other business relation of the Company or any
Subsidiary to cease doing business with the Company or such Subsidiary, assist
any Competing Business or in any way interfere with the relationship between any
such customer, supplier, licensee or business relation and the Company or any
Subsidiary or (d) make or solicit or encourage others to make or solicit
directly or indirectly any defamatory statement or communication about the
Company or any of its Subsidiaries or any of their respective businesses,
products, services or activities (it being understood that such restriction
shall not prohibit truthful testimony compelled by valid legal process).  

3.3.Confidentiality.  Optionee acknowledges and agrees that the information,
observations and data (including trade secrets) obtained by Optionee while
employed by the Company and its Subsidiaries concerning the business or affairs
of the Company and its Subsidiaries are the confidential information
(“Confidential Information”), and the property, of the Company and/or its
Subsidiaries.  Without limiting the foregoing, the term “Confidential
Information” shall be interpreted as broadly as possible to include all
observations, data and other information of any sort that are (a) related to any
past, current or potential business of the Company or any of its Subsidiaries or
any of their respective predecessors, and any other business related to any of
the foregoing, and (b) not generally known to and available for use by those
within the line of business or industry of the Company or by the public (except
to the extent such information has become generally known to and available for
use by the public as a direct or indirect result of Optionee’s acts or
omissions) including all (i) work product; (ii) information concerning
development, acquisition or investment opportunities in or reasonably related to
the business or industry of the Company or any of its Subsidiaries of which
Optionee is aware or becomes aware during the term of his employment; (iii)
information identifying or otherwise concerning any current, former or
prospective suppliers, distributors, contractors, agents or customers of the
Company or any of its Subsidiaries; (iv) development, transition, integration
and transformation plans, methodologies, processes and methods of doing
business; (v) strategic, marketing, promotional and financial
information  (including all financial statements), business and expansion plans,
including plans and information regarding planned,

 

--------------------------------------------------------------------------------

 

projected and/or potential sales, pricing, discount and cost information; (vi)
information identifying or otherwise concerning employees, independent
contractors and consultants; (vii) information on new and existing programs and
services, prices, terms, and related information; (viii) all information marked,
or otherwise designated, as confidential by the Company or any of its
Subsidiaries or which Optionee should reasonably know is confidential or
proprietary information of the Company or any of its Subsidiaries; (ix) all
information or materials similar or related to any of the foregoing, in whatever
form or medium, whether now existing or arising hereafter (and regardless of
whether merely stored in the mind of Optionee or employees or consultants of the
Company or any of its Subsidiaries, or embodied in a tangible form or medium);
and (x) all tangible embodiments of any of the foregoing.  

3.4.Disclosure.  Optionee agrees that, except as required by law or court order,
including, without limitation, depositions, interrogatories, court testimony,
and the like (and in such case provided that Optionee must give the Company
and/or its Subsidiaries, as applicable, prompt written notice of any such legal
requirement, disclose no more information than is so required and seek, at the
Company’s sole cost and expense, confidential treatment where available and
cooperate fully with all efforts by the Company and/or its Subsidiaries to
obtain a protective order or similar confidentiality treatment for such
information), Optionee shall not disclose to any unauthorized person or entity
or use for Optionee’s own purposes any Confidential Information without the
prior written consent of the Board, unless and to the extent that the
Confidential Information becomes generally known to and available for use by the
public other than as a direct or indirect result of Optionee’s acts or
omissions.  Optionee shall deliver to the Company at the time Optionee’s
employment ceases, or at any other time the Company may request, all memoranda,
notes, plans, records, reports, computer tapes, printouts and software and other
documents and data (and copies thereof) embodying or relating to the
Confidential Information (including any work product) or the business of the
Company and its Subsidiaries which Optionee may then possess or have under
Optionee’s control and if, at any time thereafter, any such materials are
brought to Optionee’s attention or Optionee discovers them in his possession or
control, Optionee shall deliver such materials to the Company immediately upon
such notice or discovery.

3.5.Protected Rights.  Pursuant to 18 U.S.C. § 1833(b), “an individual shall not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that-(A) is made-(i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Accordingly, Optionee has the right to disclose in confidence trade secrets to
Federal, State, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law. Optionee
also has the right to disclose trade secrets in a document filed in a lawsuit or
other proceeding, but only if the filing is made under seal and protected from
public disclosure. Nothing in this Agreement is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by 18 U.S.C. § 1833(b).  Optionee understands that nothing
contained in this Agreement limits Optionee’s ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission

 

--------------------------------------------------------------------------------

 

(“Government Agencies”).  Optionee further understands that this Agreement does
not limit Optionee’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company.  This Agreement does not limit Optionee’s right
to receive an award for information provided to any Government Agencies.  

3.6.Other Agreements.  Notwithstanding the foregoing and any other language in
this Agreement, this Agreement does not supersede or preclude the enforceability
of any restrictive covenant provision contained in any prior agreement entered
into by Optionee.  Further, no prior restrictive covenant supersedes or
precludes the enforceability of any provision contained in this Agreement.

3.7.Applicability.  Notwithstanding the foregoing and any other language in this
Agreement, Section 3.1 shall not apply to Optionee if he or she is below the
position of Director level as of the Option Date.

4.Enforcement.  

4.1.Reliance.  Optionee acknowledges and agrees that the Company entered into
this Agreement in reliance on the provisions of Section 3 and the enforcement of
this Agreement is necessary to ensure the preservation, protection and
continuity of the business of the Company and its Subsidiaries and other
Confidential Information and goodwill of the Company and its Subsidiaries to the
extent and for the periods of time expressly agreed to herein.  Optionee
acknowledges and agrees that Optionee has carefully read this Agreement and has
given careful consideration to the restraints imposed upon Optionee by this
Agreement, and is in full accord as to their necessity for the reasonable
protection of the Company’s and its Subsidiaries’ interests and the reasonable
and proper protection of confidential and proprietary information of the Company
and its Subsidiaries now existing or to be developed in the future.  Optionee
expressly acknowledges and agrees that each and every restraint imposed by this
Agreement is reasonable with respect to subject matter, time period and
geographical area.  

4.2.Enforcement.  Notwithstanding any provision to the contrary herein, the
Company or its Subsidiaries may pursue, at its discretion, enforcement of
Section 3 in any court of competent jurisdiction (each, a “Court”).  

4.3.Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.  More
specifically, if any Court determines that any of the covenants set forth in
Section 3 are overbroad or unreasonable under applicable law in duration,
geographical area or scope, the parties to this Agreement specifically agree and
authorize such Court to rewrite this Agreement to reflect the maximum duration,
geographical area and/or scope permitted under applicable law.

 

--------------------------------------------------------------------------------

 

4.4.Equitable Relief.  Because Optionee’s services are unique and because
Optionee has intimate knowledge of and access to confidential information and
work product, the parties hereto agree that money damages would not be an
adequate remedy for any breach of Section 3, and any breach of the terms of
Section 3 would result in irreparable injury and damage to the Company and its
Subsidiaries for which the Company and its Subsidiaries would have no adequate
remedy at law.  Therefore, in the event of a breach or threatened breach of
Section 3, the Company or its successors or assigns, in addition to any other
rights and remedies existing in their favor at law or in equity, shall be
entitled to specific performance and/or immediate injunctive or other equitable
relief from a Court in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security), without having to
prove damages.  The terms of this Section 4.4 shall not prevent the Company or
any of its Subsidiaries from pursuing any other available remedies for any
breach or threatened breach of this Agreement, including the recovery of damages
from Optionee.  

5.Transfer Restrictions and Investment Representations.

5.1.Nontransferability of Option.  The Option may not be transferred by Optionee
other than by will or the laws of descent and distribution or pursuant to the
designation of one or more beneficiaries on the form prescribed by the
Company.  Except to the extent permitted by the foregoing sentence, (a) during
Optionee’s lifetime the Option is exercisable only by Optionee or Optionee’s
Legal Representative and (b) the Option may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar
process.  Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of the Option, the Option and all rights hereunder
shall immediately become null and void.

5.2.Investment Representation.  Optionee hereby represents and covenants that
(a) any shares of Common Stock purchased upon exercise of the Option will be
purchased for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless such purchase has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, Optionee shall submit a written
statement, in a form satisfactory to the Company, to the effect that such
representation (i) is true and correct as of the date of any purchase of any
shares hereunder or (ii) is true and correct as of the date of any sale of any
such shares, as applicable.  As a further condition precedent to any exercise of
the Option, Optionee shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Board or the Committee shall in its sole discretion deem necessary or
advisable.

6.Additional Terms and Conditions.  

6.1.Withholding Taxes.  As a condition precedent to the issuance of Common Stock
following the exercise of the Option, Optionee shall, upon request by the
Company, pay to

 

--------------------------------------------------------------------------------

 

the Company in addition to the purchase price of the shares, such amount of cash
as the Company may be required, under all applicable federal, state, local or
other laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to such exercise of
the Option.  If Optionee shall fail to advance the Required Tax Payments after
request by the Company, the Company may, in its discretion, deduct any Required
Tax Payments from any amount then or thereafter payable by the Company to
Optionee or withhold shares of Common Stock.  Optionee may elect to satisfy his
or her obligation to advance the Required Tax Payments by any of the following
means:  (i) a cash payment to the Company; (ii) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered to
Optionee upon exercise of the Option having an aggregate Fair Market Value,
determined as of the date the obligation to withhold or pay taxes first arises
in connection with the Option, equal to the Required Tax Payments; (iii) except
as may be prohibited by applicable law, a cash payment by a broker-dealer
acceptable to the Company to whom Optionee has submitted an irrevocable notice
of exercise or (iv) any combination of (i) and (ii).  Shares to be delivered or
withheld may be withheld up to the maximum statutory tax rates in the applicable
jurisdictions.  Any fraction of a share of Common Stock which would be required
to satisfy any such obligation shall be disregarded and the remaining amount due
shall be paid in cash by Optionee.  No shares of Common Stock shall be issued or
delivered until the Required Tax Payments have been satisfied in full.

6.2.Adjustment.  In the event of a Section 4.2 Event, the adjustments provided
for in Section 4.2(b) of the Plan shall be made to the number of shares of
Common Stock subject to the Option and the related Exercise Price, subject to
Section 409A of the Code.  

6.3.Compliance with Applicable Law.  The Option is subject to the condition that
if the listing, registration or qualification of the shares of Common Stock
subject to the Option upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the purchase
or issuance of shares hereunder, the Option may not be exercised, in whole or in
part, and such shares may not be issued, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company.  The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

6.4.Issuance or Delivery of Shares.  Upon the exercise of the Option, in whole
or in part, the Company shall issue or deliver, subject to the conditions of
this Agreement, the number of shares of Common Stock purchased against full
payment therefor.  Such issuance shall be evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the
Company.  The Company shall pay all original issue or transfer taxes and all
fees and expenses incident to such issuance, except as otherwise provided in
Section 6.1.

6.5.Option Confers No Rights as Stockholder.  Optionee shall not be entitled to
any privileges of ownership with respect to shares of Common Stock subject to
the Option unless and until such shares are purchased and issued upon the
exercise of the Option, in whole or in part, and Optionee becomes a stockholder
of record with respect to such issued shares.  

 

--------------------------------------------------------------------------------

 

Optionee shall not be considered a stockholder of the Company with respect to
any such shares not so purchased and issued.

6.6.Option Confers No Rights to Continued Employment.  In no event shall the
granting of the Option or its acceptance by Optionee, or any provision of the
Agreement or the Plan, give or be deemed to give Optionee any right to continued
employment by the Company, any Subsidiary or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time.

6.7.Decisions of Committee.  The Committee shall have the right to resolve all
questions which may arise in connection with the Option or its exercise.  Any
interpretation, determination or other action made or taken by the Committee
regarding the Plan or this Agreement shall be final, binding and conclusive.

6.8.Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of Optionee, acquire any rights hereunder in accordance
with this Agreement or the Plan.

6.9.Notices.  All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Burlington Stores, Inc., 2006
Route 130 North, Burlington, NJ 08016, Attention: General Counsel, and if to
Optionee, to the last known mailing address of Optionee contained in the records
of the Company.  All notices, requests or other communications provided for in
this Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile or electronic mail with confirmation of receipt, (c) by mailing in the
United States mails or (d) by express courier service.  The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.

6.10.Governing Law. This Agreement, the Option and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

6.11.Agreement Subject to the Plan.  This Agreement is subject to the provisions
of the Plan and shall be interpreted in accordance therewith.  In the event that
the provisions of this Agreement and the Plan conflict, the Plan shall
control.  Optionee hereby acknowledges receipt of a copy of the Plan.

6.12.Entire Agreement.  Except as provided for in Section 3.6, this Agreement
and the Plan constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to

 

--------------------------------------------------------------------------------

 

Optionee’s interest except by means of a writing signed by the Company and
Optionee.  Notwithstanding the foregoing, Optionee acknowledges that Optionee is
subject to Company policies relating to trading in the Company’s securities.  

6.13.Amendment and Waiver.  The Company may amend the provisions of this
Agreement at any time; provided that an amendment that would adversely affect
Optionee’s rights under this Agreement shall be subject to the written consent
of Optionee.  No course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

6.14.Counterparts.  The Award Notice may be executed in two counterparts, each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.

 